Dismissed and Memorandum Opinion filed September 13, 2007







 
Dismissed
and Memorandum Opinion filed September 13, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00537CR
____________
 
XUONG QUOC TANG,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
1418160
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered
an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 13, 2007.
Panel consists of Chief Justice
Hedges, Justices Yates and Frost.
Do not publish C Tex.
R. App. P. 47.2(b).